SUPPLEMENT Dated November 10, 2011 To The Current Prospectus and Statement of Additional Information For: Growth Plus Growth Plus New York Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account B And ING Growth Plus (IICA) Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account I This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. Please be advised that effective December 2, 2011 , Federated Capital Income Fund II will change its name to Federated Managed Volatility Fund II . All references in the Prospectus and Statement of Additional Information to Federated Capital Income Fund II are changed accordingly. X.GRPL-11 11/2011
